OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on May 15, 1940. In this proceeding to discipline him for professional misconduct, the respondent moves to confirm the report of the special referee and to dismiss the petition containing the charges. The petitioner submits an affirmation which supports that branch of respondent’s motion which seeks to confirm the special referee’s report, and opposes that branch of respondent’s motion which seeks to dismiss the petition.
The special referee found that respondent had been convicted of violating section 7203 of title 26 of the United States Code, upon his plea of guilty on July 27, 1976, to *567failing to make an income tax return for the calendar year 1971. Respondent was sentenced at that time to six months’ imprisonment and fined $1,000. Execution of the prison sentence was suspended and respondent was placed on probation for a period of six months. The special referee failed to sustain two other charges of professional misconduct.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the professional misconduct alleged above. Accordingly, respondent’s motion is granted to the extent of confirming the special referee’s report and is otherwise denied.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration respondent’s previously unblemished record, the fact that he has paid a fine of $1,000 and completed his period of probation, as well as the fact that he is now 70 years of age and retired from the active practice of law. Accordingly, the respondent should be, and he hereby is censured for his misconduct.
Mollen, P. J., Lazer, Mangano, Thompson and O’Con-nor, JJ., concur.